Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 6 January 1806
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



Dear Madam
Washington Janry: 6 1806

I received with joy your letter of the eighteenth a few days since as I had suffer’d considerable anxiety at not hearing any thing of my children it is true I have no right to urge any one on this subject but having been compelled to leave them I cannot command my feelings and must trust to your kindness to let me hear frequently—
I am very sorry to hear that George still continues subject to little indispositions. I cannot account for the change and I think it highly necessary to be careful of his food I must request Mrs. Cranch and yourself not to let either of them eat of salt Pork as it does not agree with them and is in my opinion too coarse a food for children of their age independent of which John being much inclined has always appeared to me to have a tendency to hives and I have been told by physicians that this sort of food is very likely to produce it for George anything salt is improper while he has remains of the humour with which he has been so much afflicted should Mrs: Cranch be put to any additional expence Mr. A. will with pleasure reimburse it present my love to her  that Mr. Cranch and family were all well a few days since Mrs Cranch has grown very fat since last winter—
The family are all very well and desire to be remember’d to yourself and the President Washington is not very gay as yet but it is expected it will be more so than usual this Winter Mrs: Randolph is a charming Woman she resides with her Father and expects to be confined in three weeks—
Present my respects and love to the family kiss my darlings for me and believe me your affectionate daughter
L C AdamsI beg you will employ Katy Copeland to make any alterations in Johns Cloathes and I will repay you when I return—
